                                                               JS-6




                UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA


HOMER LEWIS,                         Case No. 2:17-cv-00969-CJC (SK)
                 Plaintiff,          JUDGMENT
           v.
ABDUL-WAHAB, et al.,
                 Defendants.


     Pursuant to the Order Granting Defendants’ Motion to Dismiss, IT IS
ADJUDGED that the complaint and this action are hereby dismissed.




DATED: February 21, 2019
                                      HON. CORMAC J. CARNEY
                                      U.S. DISTRICT JUDGE
